Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-11, 14, and 17-20 in the reply filed on February 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “730” has been used to designate both “first slot” and “second slot”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “housing insert”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the gas distribution plate”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukiage; Noriaki et al. (US 20160322218 A1). Fukiage teaches a gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) comprising: a housing (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) having a back face (top of U; Figure 4,5,17,19) and front face (bottom of M1a,M1b; Figure 19), an inner peripheral end (“X” Figure 17) and an outer peripheral end (outer peripheral end of U1,U2; Figure 17) defining a length and elongate axis, and a first side and  by claim 1
Fukiage futher teaches:
The gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) of claim 1, wherein there are more first slots (openings in M1a,M1b; Figure 19-Assumed to be Applicant’s 720; Figure 10; [0072]- “line of openings...”; drawing objection) than second slots (118a,b+slots between M2a,M2b and M3a,M3b; Figure 17,19; [0200]-”ports”-Applicant’s 730; Figure 10; [0072]- “line of openings”; drawing objection), as claimed by claim 2. M1a,M1b are shown in Figure 17 with outer and inner slots totaling six.
The gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) of claim 2, wherein there are four first slots (openings in M1a,M1b; Figure 19-Assumed to be Applicant’s 720; Figure 10; [0072]- “line of openings...”; drawing objection) and three second slots (118a,b+slots between M2a,M2b and M3a,M3b; Figure 17,19; [0200]-”ports”-Applicant’s 730; Figure 10; [0072]- “line of openings”; drawing objection), as claimed by claim 3
The gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) of claim 3, wherein the first slots (openings in M1a,M1b; Figure 19-Assumed to be Applicant’s 720; Figure 10; [0072]- “line of openings...”; drawing objection) are linear slots having a substantially uniform width (outer radial width to inner radial width; Figure 17) from the first end to the second end, as claimed by claim 4
The gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) of claim 4, wherein the second slots (118a,b+slots between M2a,M2b and M3a,M3b; Figure 17,19; [0200]-”ports”-Applicant’s 730; Figure 10; [0072]- “line of openings”; drawing objection) 
The gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) of claim 1, wherein the housing (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) comprises a top plate (M4ab; Figure 19-Applicant’s 800; Figure 13), an intermediate plate (M3a,M3b; Figure 19) and a bottom plate (M2a,M2b; Figure 19), as claimed by claim 8
A gas distribution assembly (12b; Figure 1) comprising the gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) of claim 1, as claimed by claim 17
The gas distribution assembly (12b; Figure 1) of claim 17, wherein the housing (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) of the gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) is configured so that the front face (bottom of M2a,M2b; Figure 19) of the gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) is substantially coplanar with the front face (top of M1a,M1b; Figure 19) of the gas distribution plate (M1a,M1b; Figure 19), as claimed by claim 19
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukiage; Noriaki et al. (US 20160322218 A1). Fukiage is discussed above. Fukiage is believed to teach under anticipation:
The gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) of claim 2, wherein the gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) is configured to provide a flow of gas through the housing (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) from the first opening (116A,B; Figure 17,19; [0175]-Applicant’s 706; Figure 10; [0072], [0073]) and exiting the first slots (openings in M1a,M1b; Figure 19-Assumed to be Applicant’s 720; Figure 10; [0072]- “line of openings...”; drawing objection) at supersonic velocity, as claimed by claim 6. Under anticipation, Applicant’s claim requirement of “supersonic velocity” is a claim requirement of intended use in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) of claim 6, wherein the first slots (openings in M1a,M1b; Figure 19-Assumed to be Applicant’s 720; Figure 10; [0072]- “line of openings...”; drawing objection) are in fluid communication with a purge gas and the second slots (118a,b+slots between M2a,M2b and M3a,M3b; Figure 17,19; [0200]-”ports”-Applicant’s 730; Figure 10; [0072]- “line of openings”; drawing objection) are in fluid communication with a vacuum source (“vacuum pump or the like”; [0189]), as claimed by claim 7. Applicant’s claim requirement of gas identity 
In the event that the Examiner’s grounds for anticipation are not accepted, the Examiner believes it would have been obvious to one of ordinary skill in the art at the time the invention was made for Fukiage to optimize Fukiage’s gas injection velocity and/or gas delivery dimensions.
Motivation for Fukiage to optimize Fukiage’s gas injection velocity and/or gas delivery dimensions is for “enhanced production efficiency” as taught by Fukiage ([0165]).
Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukiage; Noriaki et al. (US 20160322218 A1) in view of Polyak; Alexander S. et al. (US 20170191159 A1). Fukiage is discussed above. Fukiage does not teach Fukiage’s gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) of claim 8, wherein Fukiage’s top plate (M4ab; Figure 19-Applicant’s 800; Figure 13), intermediate plate (M3a,M3b; Figure 19) and bottom plate (M2a,M2b; Figure 19) are connected by a fastener (Applicant’s 1100; Figure 10) so that Fukiage’s bottom face of Fukiage’s top plate (M4ab; Figure 19-Applicant’s 800; Figure 13) contacts a top face of Fukiage’s intermediate plate (M3a,M3b; Figure 19) and a bottom face of Fukiage’s .
Polyak teaches a similar gas injector insert (Figures 4,5,10,11). Polyak further teaches that Polyak’s components are secured to one another by screw fasteners ([0078]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Fukiage to secure Fukiage’s gas injector insert components with screw fasteners as taught by Polyak.
Motivation for Fukiage to secure Fukiage’s gas injector insert components with screw fasteners as taught by Polyak is for maintaining Fukiage’s components secured together.
Allowable Subject Matter
Claims 9-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Fukiage; Noriaki et al. (US 20160322218 A1) as the closest cited prior art is discussed above. Fukiage; Noriaki et al. (US 20160322218 A1) does not teach the below dependently claimed features. Italicized claim text is emphasized:
The gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) of claim 8, wherein the top plate (M4ab; Figure 19-Applicant’s 800; Figure 13) comprises at least one first opening (116A,B; Figure 17,19; [0175]-Applicant’s 706; Figure 10; [0072], [0073]) and at least one second opening (118a,b+slots between M2a,M2b and M3a,M3b; Figure 19; [0228]-”exhaust parts”-Applicant’s 707; Figure 10; [0072], [0073]), the at least a plurality of passages extending through the top plate (M4ab; Figure 19-Applicant’s 800; Figure 13), the at least one second opening (118a,b+slots between M2a,M2b and M3a,M3b; Figure 19; [0228]-”exhaust parts”-Applicant’s 707; Figure 10; [0072], [0073]) in fluid communication with a plurality of channels formed in a bottom face of the top plate (M4ab; Figure 19-Applicant’s 800; Figure 13), as claimed by claim 9
The gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) of claim 9, wherein the intermediate plate (M3a,M3b; Figure 19) comprises a plurality of first passages and a plurality of second passages, the plurality of first passages extending through the intermediate plate (M3a,M3b; Figure 19) and aligned with the plurality of passages in the top plate (M4ab; Figure 19-Applicant’s 800; Figure 13), the plurality of second passages extending through intermediate plate (M3a,M3b; Figure 19) and aligned with the plurality of channels in the top plate (M4ab; Figure 19-Applicant’s 800; Figure 13), a bottom face of the intermediate plate (M3a,M3b; Figure 19) comprises a plurality of ridges extending from an inner end to an outer end, each of the plurality of first passages extending to a bottom face of one of the ridges, as claimed by claim 10
The gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) of claim 10, wherein the plurality of ridges have sloped sides so a width (outer radial width to inner radial width; Figure 17) of the ridge increases with distance from the bottom face of the intermediate plate (M3a,M3b; Figure 19), as claimed by claim 11
The gas distribution assembly (12b; Figure 1) of claim 17, wherein the housing insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) comprises a flange configured to be 
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Fukiage; Noriaki et al. (US 20160322218 A1) is cited above as the closest prior art. With respect to claim 20, Fukiage; Noriaki et al. (US 20160322218 A1) further teaches a gas injector insert (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) comprising: a wedge-shaped housing (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700) having a back face (top of U; Figure 4,5,17,19) and front face (bottom of M1a,M1b; Figure 19), an inner peripheral end (“X” Figure 17) and an outer peripheral end (outer peripheral end of U1,U2; Figure 17) defining a length and elongate axis, and a first side and a second side defining a width (outer radial width to inner radial width; Figure 17), the width (outer radial width to inner radial width; Figure 17) increasing from the inner peripheral end (“X” Figure 17) to the outer peripheral end (outer peripheral end of U1,U2; Figure 17); a first opening (116A,B; Figure 17,19; [0175]-Applicant’s 706; Figure 10; [0072], [0073]) in the back face (top of U; Figure 4,5,17,19) of the housing (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700), the first opening (116A,B; Figure 17,19; [0175]-Applicant’s 706; Figure 10; [0072], [0073]) in fluid communication with four first slots (openings in M1a,M1b; Figure 19-Assumed to be Applicant’s 720; Figure 10; [0072]- “line of openings...”; drawing objection) in the front face (bottom of M1a,M1b; Figure 19) of the housing (U; Figure 4,5,17,19; U1,U2; Figure 17-Applicant’s 700), the first slots (openings in M1a,M1b; Figure 19-Assumed to be Applicant’s 720; Figure 10; [0072]- “line of openings...”; drawing objection) having an elongate axis extending from a first end near the inner peripheral end (“X” Figure 17) to a second end near the outer peripheral end (outer peripheral end of U1,U2; Figure 17); and a second opening .
However, Fukiage does not teach wherein each of Fukiage’s first slots (openings in M1a,M1b; Figure 19-Assumed to be Applicant’s 720; Figure 10; [0072]- “line of openings...”; drawing objection) is spaced from adjacent first slots (openings in M1a,M1b; Figure 19-Assumed to be Applicant’s 720; Figure 10; [0072]- “line of openings...”; drawing objection) by Fukiage’s second slot (118a,b+slots between M2a,M2b and M3a,M3b; Figure 17,19; [0200]-”ports”-Applicant’s 730; Figure 10; [0072]- “line of openings”; drawing objection).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is 
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716